Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 1-3, 9 and 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 is suggested to be amended as “A method for operating a charge transfer amplifier (CTA) in a readout chain…” for providing a defined acronym for others “CTA” recited later in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6 and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the CTA input" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the amplify phase" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 6 are also rejected for being dependent of the base claim.
Claim 8 recites the limitation "the column bus" in line 1 on page 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumi et al (US 20050168602).
Regarding claim 1, Sumi teaches A signal readout path of a semiconductor image sensor, the signal readout path comprising:
an image sensor pixel (103) configured for in-pixel charge transfer (Figs. 2); and
a charge transfer amplifier (CTA) (230) configured to (i) sample voltage signals read out of the pixel (Vrst), (ii) generate a signal (deltaV) representing correlated double sampling of voltage signals read out from the pixel (Vsign0) and sampled (Vrst) by the CTA, and (iii) amplify said signal (deltaV*1 or deltaV*8) by transferring charge with respect to a capacitor (232/233/236) in an amount corresponding to the signal (Figs. 2, 13; paras. 0213-0220).

Regarding claim 2, Sumi teaches the signal readout path according to claim 1, wherein the pixel includes a floating diffusion region to which photocharge generated in the pixel is selectively transferred and which is configured to be selectively reset to a reset voltage level, and wherein for every readout of the pixel, the CTA input (input of 235) is precharged to a voltage level corresponding to the pixel's floating diffusion reset voltage level (during t80-t83) (Figs. 2B, 13; paras. 0213-0220).

Regarding claim 3, Sumi teaches the signal readout path according to claim 1, wherein the CTA includes an isolating switch (242a) at the CTA input to separate the input of the CTA from the output of the pixel during the in-pixel charge transfer (Figs. 2B, 13; paras. 0213-0220).

Regarding claim 4, Sumi teaches the signal readout path according to claim 3, wherein during the amplify phase (t84-t85 or t87-t89) the isolating switch (242a or 242b) connects the output of the pixel to the input (input of 235) of the CTA and the CTA provides a gain (1x or 8x) that results from charge transfer between an in-CTA capacitor (232 or 233) and an output capacitance (236 or S/H capacitance in S/H circuit 63) of the CTA (Figs. 2B, 13; paras. 0213-0220).

Regarding claim 5, Sumi teaches the signal readout path according to claim 4, wherein the CTA is a CMOS CTA, or a fully-differential CTA, or any other form of CTA (Fig. 13A; para. 0213).

Regarding claim 6, Sumi teaches the signal readout path according to claim 5, further comprising a sampling capacitor (232 or 233) coupled between the input (input of 235) of the CTA and the isolating switch (242a or 242b) so as to separate the input of the CTA from the DC level of a column bus (158) to which the pixel output is coupled (Figs. 2, 13; paras. 0213-0220).

Regarding claim 7, Sumi teaches An image sensor (Figs. 1, 2) comprising:
a pixel array wherein each pixel (103) is configured to (i) selectively transfer photocharge to a charge storage region, thereby providing for in-pixel charge transfer, (ii) selectively reset the voltage level of the charge storage region, and (iii) selectively output to one of a plurality of column buses via an in-pixel amplifier a voltage level corresponding to the voltage level of the charge storage region, wherein 
a plurality of charge transfer amplifiers (CTAs) (230’s), each CTA coupled to a respective at least one of the column buses and configured to, for each pixel coupled to the respective at least one of the column buses (Figs. 2A, 13):
(i) sample a reset voltage level (Vrst) (during t80-t83) on the column bus corresponding to the voltage level of the charge storage region after the charge storage region is selectively reset and before photocharge is transferred to the charge storage region (Figs. 2B, 4, 13; paras. 0213-0220), 
(ii) after sampling the reset voltage level, sample a transfer voltage level (Vsig0) (t84-t85 or t87-t89) on the column bus corresponding to the voltage level of the charge storage region after photocharge is transferred to the charge storage region and before further resetting the charge storage region (Figs. 2, 4, 13; paras. 0213-0220), and 
(iii) amplify (t84-t85 or t87-t89) the difference between the sampled transfer voltage level and sampled reset voltage level based on charge transfer between a first capacitor and a second capacitor of the CTA (Figs. 2, 4, 13; paras. 0213-0220).

Regarding claim 8, Sumi teaches A method for operating a charge transfer amplifier (230) in a readout chain of an image sensor pixel (103) that is configured for in-pixel charge transfer of photocharge to a charge storage region (Figs. 2), the method comprising:
the charge transfer amplifier sampling a reset voltage level (Vrst) (during t80-t83) on the column bus (158) corresponding to the voltage level of the charge storage region after the charge storage region is selectively reset and before photocharge is transferred to the charge storage region (Figs. 2B, 4, 13, 14; paras. 0213-0220);

amplifying (t84-t85 or t87-t89) the difference (deltaV) between the sampled transfer voltage level and sampled reset voltage level based on charge transfer between a first capacitor (232 or 233) and a second capacitor (236 or 236 or S/H capacitor in S/H circuit 63) of the CTA, the CTA thereby providing correlated double sampling and amplification for readout of the image sensor pixel (Figs. 2, 4, 13; paras. 0213-0220).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toya et al (US 20070165117): a charge transfer amplifier 125 with correlated double sampling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Quan Pham/Primary Examiner, Art Unit 2696